RAPP, Judge,
dissenting.
I dissent. The evidence here is conclusive that the child’s best interest will be served by termination. Our natural inclination as a court is to seek refuge in procedural niceties and to assert that failure to follow established procedure will evolve into a precedent that will erode the strict legislative law. However, there are, as always, matters which may be handled in equitable proceedings without the law. I am confident that our system is sufficient to allow deviations of this nature where common sense and the evidence dictate affirmance as being in the child’s best interest.